El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La solicitud de mandamus radicada en la secretaría de la Corte de Distrito de Humacao en 28 de julio de 1920 con-tiene las siguientes alegaciones atinentes al recurso, que para mayor claridad numeraremos por orden alfabético y trans-cribimos a continuación:
(a) Que Jesús María Rodríguez es un joven menor de-edad, hijo del querellante, y que actualmente cursa estudios, en la Universidad de Valparaiso, Ind. (U. S. of A.)
(b) Que la Asamblea Municipal de Humacao en el pre-supuesto de 1919 al 20 consignó la suma de $300 para ayu-dar a los estudios del joven Jesús María Rodríguez, cuya, cantidad había de pagarse por trimestres.
(o) Que en el trimestre comprendido entre marzo 1 y 31 de mayo de 1920, se expidió por el Hon. Vicente Ortiz, Co-*1041misionado de Servicio Público, jefe de la dependencia, libra-miento de pago por dicho trimestre ya vencido (expedido primero junio, 1920) y el querellado se negó a ordenar el pago de los $75 correspondientes al referido trimestre sin cansa legal o motivo justificado.
(d) Que el acuerdo del municipio de Humacao es válido y se ajusta a los preceptos de la actual Ley Municipal y el querellante no tiene otro medio que el presente recurso para obligar al contador a cumplir el acuerdo de la asamblea municipal que el presente.
' La solicitud concluye con la súplica de que se ordene al querellado a formalizar el libramiento correspondiente para que el Tesorero del municipio pague el referido trimestre y los sucesivos mientras esté en vigor la ordenanza.
La corte de Humacao en 30 de julio de 1920 ordenó al Auditor Municipal de Humacao pague a Jesús María Ro-dríguez la suma de $75 por el trimestre de abril, mayo y junio de 1920 inmediatamente después de recibir la notifi-cación de la orden y si no lo hiciere comparecería ante la. corte en 9 de agosto siguiente a mostrar causa para el in-cumplimiento.
El auditor municipal contestó por medio de su abogado Rafael López Antongiorgi que aceptaba por ser ciertas las alegaciones (a) y (6) y también la (c) menos en cuanto se negaba a hacer el pago sin causa legal o motivo justificado y también negó en términos absolutos la alegación letra (d). Como materia nueva- expuso que no existe en la Isla de Puerto Rico ley o precepto legal alguno que autorice a los municipios de Puerto Rico para sostener estudiantes en los colegios y universidades de los Estados Unidos y que la Ley No.' 19 de marzo de 1911 que autorizaba a los munici-pios a cpnceder becas para que jóvenes estudiantes pudieran cursar estudios de agricultura, agronomía, selvicultura y las varias ramas de ingeniería quedó derogada a partir de la *1042aprobación de la Ley Orgánica qne probibe pagos de esta naturaleza cuando la institución en que se cursan dichos es-tudios no está bajo el control absoluto de El Pueblo de Puerto Rico.
La corte, por sentencia de 13 de agosto de 1920, declaró con lugar la solicitud presentada y en su consecuencia dictó nn auto definitivo de mandamus en los términos solicitados.
De esa sentencia apeló el demandado.
El demandado-apelante al iniciar su alegato en apoyo del recurso manifiesta “que por conducto del Attorney General •que comparece somete a la consideración de este Tribunal Supremo el alegato con el fin de que se resuelvan en un sen-tido o en otro las cuestiones planteadas,” y por modo ex-preso hace constar el Attorney General “que por las .circuns-tancias de ser el Ledo. Rafael López Antongiorgi el abogado del municipio de Humaeao, se retiró éste de la representa-ción del apelante, y que siendo las cuestiones planteadas en el caso de sumo interés para- El Pueblo de Puerto Rico el Attorney General que suscribe el alegato, aún cuando tiene dudas sobre las cuestiones que va a plantear, desea presen-tarlas y someterlas ante este tribunal a fin de que por el mismo se resuelva lo que sea procedente en justicia y de acuerdo con la ley.”
El Attorney General formuló los siguientes señalamientos de errores:
1. Los municipios de Puerto Rico no están autorizados ni por la Ley Municipal ni por ningún otro estatuto público aprobado por nuestra Asamblea Legislativa para conceder becas a estudiantes de colegios y universidades de los Es-tados Unidos.
2. La Ley No. 19 de 1911 fia sido derogada por el párrafo 19 de la sección segunda del Acta Jones.
La parte apelada niega que se hayan cometido los erro-res apuntados y al amparo de la Ley No. 19 de 1911, cuya *1043vigencia sostiene, pide la confirmación de la sentencia re-currida.
Sin entrar a considerar si dicha ley lia sido derogada y estimándola vigente a los efectos del recurso, opinamos que los heclios alegados en la demanda no colocan al peticionario dentro de las condiciones exigidas por aquélla para disfru-tar del beneficio que solicita. T aunque tal cuestión no se fia levantado en la corte inferior ni ante esta Corte Suprema la levantamos de oficio en ejercicio de nuestra jurisdicción.
La Ley No. 19 aprobada en 9 de marzo de 1911 contiene siete secciones y la primera reza textualmente como sigue:
“Sección Ia. — Por la presente se faculta a los municipios de pri-mera y segunda clase y, con la aprobación del Gobernador a los mu-nicipios de tercera cl3.se, para sostener a jóvenes en los colegios y universidades de los Estados Unidos, con fondos a su disposición, con objeto de cursar estudios y graduarse en las siguientes materias: Agricultura, Agronomía, Selvicultura, y las varias ramas de Inge-niería. ’ ’
En la solicitud de mandamus que dejamos transcrita se alega que la Asamblea Municipal de Humacao en el presu-puesto del 1919-20 consignó la suma de $300 para ayudar a los estudios del joven Jesús María Rodríguez que cursaba estudios en la Universidad de Valparaiso, Indiana, pero no se expresa cuáles fueron esos estudios para poder apreciar si estaba comprendido entre los que menciona la sección in-dicada; y en virtud de tal omisión tenemos que llegar a la conclusión de que el peticionario no mostró tener derecho a la apropiación hecha a su favor, pues por más que también alega que el querellado se negó a ordenar el pago de la suma asignada sin causa legal o motivo justificado y que el acuerdo del municipio de Humacao es válido y se ajusta a los preceptos de la Ley Municipal, esas son conclusiones legales, ineficaces para los fines de su pretensión.
Es de revocarse la sentencia apelada, declarándose sin *1044lugar el auto definitivo de mandamus solicitado, sin especial condena de costas.
Revocada la sentencia apelada y declarado sin lugar el mandamus.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y HutcMson.